Notice of Pre-AIA  or AIA  Status
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
DETAILED ACTION 
Examiner’s Amendment
2.      An examiner’s amendment to the record appears below. 
 Should the changes and /or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.3.12.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
3.	Applicant’s amendments filed 01/06/2021 to the title of the specification is accepted.
Claim Amendments
4.	The following claims have been amended upon agreement by applicant’s representative Brian J. Stevens (Reg. No. 72,892) based on telephone interview conducted on January 26, 2021, amendments to claims 1-5, 9-10, 14-18, and 22-23.  

In the claim: 	
1.	(Currently Amended)    A method for tracking a position and orientation of a pedestrian, the method comprising: 
tracking, using a head mounted tracking device, at least one of a head position or a head orientation of the pedestrian; 
tracking, using a foot mounted tracking device, at least one of a foot position or a foot orientation of the pedestrian; 
a first position uncertainty associated with the at least one of the head position or the head orientation of the pedestrian; 
determining a second heading or a second position uncertainty associated with the at least one of the foot position or the foot orientation of the pedestrian;
determining, using at least one of a communication device, the head mounted tracking device or the foot mounted tracking device, which of the first heading or the first position uncertainty or the second heading or the second position uncertainty is smaller; and 
transferring, via the at least one of the communication device, the head mounted tracking device or the foot mounted tracking device, the first heading or the first position uncertainty to the foot mounted tracking device to correct [[a]]the foot position or [[a]]the foot orientation of the pedestrian when it is determined that the first heading or the first position uncertainty is smaller, or transferring, via the at least one of the communication device, the head mounted tracking device or the foot mounted tracking device, the second heading or the second position uncertainty to the head mounted tracking device to correct the head position or the 3 AFDOCS/23217974.1Application No.: 15/765,688Attorney Docket No.: 034954.00210  Response to Non-Final Office Action dated October 6, 2020head orientation of the pedestrian when it is determined that the second heading or the second position uncertainty is smaller.  
2. 	(Currently Amended) The method of claim 1, further comprising: when the head mounted tracking device recognizes at least a portion of a shoe with includes the foot mounted tracking device automatically transferring the first heading or the first position uncertainty to the foot mounted tracking device.
3. 	(Currently Amended) The method of claim 1, further comprising: correcting the at least one of the foot position or the foot orientation of the pedestrian using the first heading or the first position uncertainty transferred to the foot mounted tracking device.
4. 	(Currently Amended) The method of claim 1, further comprising: 
when the mounted tracking device recognizes at least a portion of  a shoe with includes the foot mounted tracking device  automatically transferring the second heading or the second position uncertainty to the head mounted tracking device. 
5.	(Currently Amended)  The method of claim 1, further comprising: correcting the at least one of the head position or the head orientation of the pedestrian using the second heading or the second position uncertainty transferred to the head mounted tracking device.  
9. 	(Currently Amended) The method of claim 1, wherein the first heading or the first position uncertainty is related first yaw information associated with the at least one of the head position or the head orientation of the pedestrian.  
10. 	(Currently Amended) The method of claim 1, wherein the second heading or the second position uncertainty is related to second yaw information associated with the at least one of the foot position or the foot orientation of the pedestrian.  
14. 	Currently Amended) A system for tracking a position and orientation of a pedestrian, the system comprising: 
a memory; and at least one processor coupled to the memory and configured to: 

track, using a foot mounted tracking device, at least one of a foot position or a foot orientation of the pedestrian; 6 AFDOCS/23217974.1Application No.: 15/765,688Attorney Docket No.: 034954.00210 Response to Non-Final Office Action dated October 6, 2020 
determine a first heading or a first position uncertainty associated with the at least one of the head position or the head orientation of the pedestrian;
determine a second heading or a second position uncertainty associated with the at least one of the foot position or the foot orientation of the pedestrian; 
determine, using at least one of a communication device, the head mounted tracking device or the foot mounted tracking device, which of the first heading or the first position uncertainty or the second heading or the second position uncertainty is smaller; and 
transfer, via the at least one of the communication device, the head mounted tracking device or the foot mounted tracking device, the first heading or the first position uncertainty to the foot mounted tracking device to correct [[a]]the foot position or [[a]]the foot orientation of the pedestrian when it is determined that the first heading or the first position uncertainty is smaller, or transferring, via the at least one of the communication device, the head mounted tracking device or the foot mounted tracking device, the second heading or the second position uncertainty to the head mounted tracking device to correct the head position or the head orientation of the pedestrian when it is determined that the second heading or the second position uncertainty is smaller.
15. 	(Currently Amended) The system of claim 14, further comprising: 
a shoe with includes the foot mounted tracking device automatically transferring the first heading or the first position uncertainty to the foot mounted tracking device. 7 AFDOCS/23217974.1Application No.: 15/765,688Attorney Docket No.: 034954.00210 Response to Non-Final Office Action dated October 6, 2020 
16. 	(Currently Amended) The system of claim 14, wherein the at least one processor is further configured to correct the at least one of the foot position or the foot orientation of the pedestrian using the first heading or the first position uncertainty transferred to the foot mounted tracking device.  
17. 	(Currently Amended) The system of claim 14, further comprising: 
when the head mounted tracking device recognizes at least a portion of a shoe with includes the foot  mounted tracking device automatically transferring the second heading or the second position uncertainty to the head mounted tracking device.  
18. 	(Currently Amended) The system of claim 14, wherein the at least one processor is further configured to correct the at least one of the head position or  the head orientation of the pedestrian using the second heading or the second position uncertainty transferred to the head mounted tracking device.  
22.	 (Currently Amended) The system of claim 14, wherein the first heading or the first position uncertainty is related first yaw information associated with the at least one of the head position or the head orientation of the pedestrian, and wherein the second heading or the second position uncertainty is related to second yaw information associated with the at least one of the foot position or the foot orientation of the pedestrian.  
23. 	Currently Amended) A non-transitory computer-readable medium storing computer executable code for wireless communication, comprising code for:
tracking, using a head mounted tracking device, at least one of a head position or a head orientation of a pedestrian; 9 AFDOCS/23217974.1Application No.: 15/765,688Attorney Docket No.: 034954.00210 Response to Non-Final Office Action dated October 6, 2020 
tracking, using a foot mounted tracking device, at least one of a foot position or a foot orientation of the pedestrian; 
determining a first heading or a first position uncertainty associated with the at least one of the head position or the head orientation of the pedestrian; 
determining a second heading or a second position uncertainty associated with the at least one of the foot position or the foot orientation of the pedestrian;
determining, using at least one of a communication device, the head mounted tracking device or the foot mounted tracking device, which of the first heading or the first position uncertainty or the second heading or the second position uncertainty is smaller; and 
transferring, via the at least one of the communication device, the head mounted tracking device or the foot mounted tracking device, the first heading or the first position uncertainty to the foot mounted tracking device to correct [[a]]the foot position or [[a]]the foot orientation of the pedestrian when it is determined that the first heading or the first position uncertainty is smaller, or transferring, via the at least one of the communication device, the head mounted tracking device or the foot mounted tracking device, the second heading or the second position uncertainty to the head mounted tracking device to correct the head position or the head orientation of the pedestrian when it is determined that the second heading or the second position uncertainty is smaller.

The Examiner’s amendment has been made in order to place the application in
a condition for allowance. 
Allowable Subject Matter 
5.	Claims 1-12 and 14-23 are allowed. 
The following is an examiner's statement of reasons for allowance:
Application’s arguments regarding the prior art of Ilyas et al (Pose Estimation of Head-Mounted Imaging Device by Transfer Alignment Technique in Unstructured Indoor Environment) to the amendment is persuasive. Ilvas et al discloses using a head and a foot mounted tracking device to track a position/ orientation of a head and a foot of a pedestrian, determining a first heading/ position uncertainty associated with the head position/ head orientation of the pedestrian, determining a second heading/ position uncertainty associated with the foot position/or foot orientation of the pedestrian, determining which of the first or the second heading/position uncertainty is smaller (matching position estimates), and transferring alignment technique to correct errors.
 The prior art Menashe et al. (US 2015/0228077) teaches mapping localization and pose correction and performing a recognition operation for the visual landmarks.
Hesch et al. ("Camera-IMO-based localization: Observability analysis and consistency Improvement’”) teaches the first/ second heading or position uncertainty is related first yaw/second yaw information associated with the at least one of the head 
However, neither above prior arts in individual or in combination does not teach or suggest “a communication device is used to transfer the first heading or the first position uncertainty to the foot mounted tracking device to correct a foot position or a foot orientation of the pedestrian when it is determined that the first heading or the first position uncertainty is smaller, or transferring the second heading or the second position uncertainty to the head mounted tracking device to correct the head position or head orientation of the pedestrian when it is determined that the second heading or the second position uncertainty is smaller” as recited in the amended claims.  
Further, one of ordinary skill in the art would have no reasonable motivation to modify IIvas et al,  Menashe et al, or Hesch et al toward this end because there is no teaching of a benefit for such that above limitation. Thus, in combination with the other limitations of the claims, is not found to be anticipated by or obvious in view of the prior art of record. 
Each of dependent claims depends upon one of the above and thus is allowable for at least the same reasons. 
6.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
7.	Any inquiry concerning this communication or earlier communications from the 
 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Toatley can be reached on (571)272-2059.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/LYNDA DINH/Examiner, Art Unit 2865  

/Gregory J Toatley Jr/Supervisory Patent Examiner, Art Unit 2800